DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Amendment
Of note, the amendment to the claims filed on 10/19/2021 does not comply with the requirements of 37 CFR 1.121(c) because the changes to the claims have not been properly marked with underlining for additions and strikeouts for deletion and the status indicators are not proper. The claims seem to have been amended in view of the claim set filed 8/31/2021 however the claims filed 8/31/2021 were not entered as noted in the advisory action dated 10/1/2021. As it seems the amendment and advisory action crossed paths in the mail and for compact prosecution purposes the claim set filed 10/19/2021 is being examined as follows below.

Claim Objections
Claim 1 and 17 are objected to because it appears a step is missing from the claim. Claim 1 recites “analyzing, in a controller, the obtained energy signal data and calculating, using linear regression, an activity score value associated with success of treating the bodily tissue" and claim 17 recites “1) calculate, using linear regression, an activity score value associated with success of treating the bodily tissue based on data from the at least one sensor," in claim 17,  however according to [0017]-[0020] of the Specification it seems an activity score formula is derived by linear regression, and a activity score value is then derived from inputs to the formula. Examiner will interpreting claim 1 based on the written claim language.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum (US 2005/0149142) in view of Dunki Jacobs et al (US 2014/0275748) (“Dunki Jacobs”) and further in view of Tran et al (US 2018/0001184) (“Tran”).
Regarding Claim 17, while Starkebaum teaches a system of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints, or nerves (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 also may operate in a closed loop mode, not only in response to food intake, but also in response to feedback indicative of the effectiveness of the electrical stimulation in achieving desired symptoms of gastroparesis.”), the system comprising: 
at least one sensor constructed and arranged to obtain energy signal data from the bodily tissue of a patient, including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal);
a controller having a processor circuit ([0075] controller) constructed and arranged to 
1) calculate an activity score value associated with success of treating the bodily tissue based on data from the at least one sensor ([0070]-[0073] activity score of cycles per minute of sensed slow wave is analyzed from monitored data, determines if activity score value associated with success of treating the bodily tissue / within the normal range has been 
Starkbaum fails to teach at least one sensor constructed and arranged to be placed externally of the body.
However Dunki-Jacobs teaches an EGG monitoring system (Abstract, [0099], [0100]) wherein an EGG monitor can be applied externally or internally to a system ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to the internal system of Starkebaum as a simple substitution of one form of monitoring for another to obtain predictable results.
Yet their combined efforts fail to teach calculating, using linear regression, an activity score value associated with success of treating the bodily tissue.
However Tran teaches a medical device (Abstract) and further teaches that linear regression can be used to optimize received data for treatment ([0398] “In other embodiments, in addition to or in lieu of the 3 learning modules discussed above, the machine learning system can be a supervised or unsupervised learning method such as support vector machine, random forest, nearest neighbor analysis, linear regression, binary decision tree, discriminant analyses, logistic classifier and cluster analysis, among others. When the patient visits the doctor, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to optimize received data of Starkebaum for the purposes of predicting treatment efficacy as taught by Tran as this ensures the patient is receiving the treatment that best facilitates recovery.
Regarding Claim 20, Starkebaum, Dunki Jacobs, and Tran teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor is constructed and arranged to obtain at least one of a magnetic energy signal data, radiant energy signal data, or electrical energy signal data (See Claim 17 Rejection, electrical energy signal data).  
Regarding Claim 21, Starkebaum, Dunki Jacobs, and Tran teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor includes electrodes (See Claim 17 Rejection, [0030]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum in view of Dunki Jacobs and further in view of Tran and further in view of Colliou et al (US 2004/0243211) (“Colliou”) and further in view of Liang et al (US 2011/0137105) (“Liang”).
Regarding Claim 22, Starkebaum, Dunki Jacobs, Liang, and Colliou teach the system of claim 17, and Starkebaum further teaches a therapy delivery structure constructed and arranged to deliver energy in the form of electrical or magnetic energy as the particular therapy to the bodily tissue, to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the 
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to provide this stimulation in a non-contact manner as taught by Liang as this provides greater patient convenience by not requiring the application of electrodes to their skin.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum in view of Dunki Jacobs and further in view of Colliou and further in view of Liang and further in view of Tran.
Regarding Claim 1, while Starkebaum teaches a method of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints or nerves having a specific electrical signal or generated electromagnetic field (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 also may operate in a 
obtaining energy signal data from the bodily tissue of a patient including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal); 
analyzing, in a controller, the obtained energy signal data to determine an activity score value associated with success of treating the bodily tissue ([0070]-[0073] activity score of cycles per minute of sensed slow wave is analyzed from monitored data, determines if activity score value associated with success of treating the bodily tissue / within the normal range has been achieved, [0075] by a controller); 
comparing, in the controller, the activity score value to a disease specific and treatment specific threshold value being based on energy signal data including a specific electrical signal or electromagnetic field from the same bodily tissue of normal, disease free patients ([0073] activity scores values judged based on a normal range of 2.5 to 3.5 cycles per minute, with gastroparesis occurring at under 2.5 cycles per minute, judges if stimulation should be applied to return subject to normal range, present invention is applied for screening for specific diseases such as gastroparesis with a specific treatment such as electrical stimulation); and 
based on the comparison, determining a probability of success of a particular therapy in treating the bodily tissue ([0072]-[0073] if subject is not experiencing normal slow wave activity, the therapy is judged as not currently succeeding), 
wherein, if the comparison indicates a likelihood of success of the therapy, the method further includes: 
delivering energy in the form of electrical or magnetic energy to the bodily tissue as the particular therapy to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the 
Starkbaum fails to teach obtaining, with a device located externally of the body, energy signal data from the bodily tissue.
However Dunki-Jacobs teaches an EGG monitoring system (Abstract, [0099], [0100]) wherein an EGG monitor can be applied externally or internally to a system ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to the internal system of Starkebaum as a simple substitution of one form of monitoring for another to obtain predictable results.
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue, as the particular therapy.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to provide this stimulation in a non-contact manner as taught by Liang as this provides greater patient convenience by not requiring the application of electrodes to their skin.
using linear regression, an activity score value associated with success of treating the bodily tissue.
However Tran teaches a medical device (Abstract) and further teaches that linear regression can be used to optimize received data for treatment ([0398] “In other embodiments, in addition to or in lieu of the 3 learning modules discussed above, the machine learning system can be a supervised or unsupervised learning method such as support vector machine, random forest, nearest neighbor analysis, linear regression, binary decision tree, discriminant analyses, logistic classifier and cluster analysis, among others. When the patient visits the doctor, the progress or failure in the treatment can be reviewed, and the system can make recommendations on ways to improve the treatment based on the totality of data received for the patient and from a population of similar patients. For example, based on genetic tests, if treatments for a particular disease is working, then the system schedules the patient for more of the same treatment type.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to optimize received data of Starkebaum for the purposes of predicting treatment efficacy as taught by Tran as this ensures the patient is receiving the treatment that best facilitates recovery.
Regarding Claim 7, Starkebaum, Dunki Jacobs, Liang, Colliou, and Tran teach the method of claim 1, and Starkebaum further teaches wherein the step of delivering energy includes using a device to deliver the energy, the device including the controller (Fig. 2, system’s stimulator 235 controlled by controller / processor 32).  

Allowable Subject Matter
Claim(s) 3 and 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not teach or fairly suggest an activity score value determined using the formula of Claim 3.
9, 11, and 13-16 are allowed.

Response to Arguments
Applicant’s amendments and arguments filed 10/19/2021 with respect to the claim objections have been fully considered and are persuasive. Therefore, the objection(s) have been withdrawn.  
Applicant’s amendments and arguments filed 10/19/2021 with respect to the 35 USC 103 rejections of claims 1 and 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Starkebaum, Dunki Jacobs, Liang, Colliou, and Tran for claim 1 and Starkebaum, Dunki Jacobs, and Tran for claim 17.
Correspondingly, dependent claims 7 and 20-21 remain rejected in view of their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791